Citation Nr: 1036123	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-10 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to reimbursement for unauthorized medical 
expenses incurred at Rowan Regional Medical Center and Romedical 
Care from July 1, 2003, to July 3, 2003, and from July 15, 2003, 
to July 18, 2003.

2.  Entitlement to reimbursement for an unauthorized magnetic 
resonance imaging (MRI) at Piedmont Radiological Associates on 
July 21, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 
1981.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions of the W.G. Hefner VA Medical 
Center (VAMC) in Salisbury, North Carolina, and the Salem VAMC in 
Salem, Virginia.  The appeal was then transferred to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, to afford the Veteran a travel 
board hearing.

In May 2010, the Veteran presented testimony at a personal 
hearing conducted at the Winston-Salem RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
personal hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is service-connected for right foot 
osteomyelitis.  

3.  On July 1, 2003, the Veteran was seen by Romedical Care where 
he received private medical care for complaints related to his 
right foot.  He was directly admitted to the Rowan Regional 
Medical Center where he was an inpatient from July 1, 2003, to 
July 3, 2003.

4.  On July 15, 2003, the Veteran was seen by Romedical Care 
where he received private medical care for complaints related to 
his right foot.  He was subsequently admitted to the Rowan 
Regional Medical Center where he was an inpatient from July 15, 
2003, to July 18, 2003.

5.  Payment or reimbursement of the cost of the private medical 
care received from July 1, 2003, to July 3, 2003, and from July 
15, 2003, to July 18, 2003, was rendered for a service-connected 
disability, in a medical emergency, and VA facilities were not 
feasibly available or would have been refused.

6.  On July 21, 2003, the Veteran was seen by Piedmont 
Radiological Associates where he had an MRI.

7.  Payment or reimbursement of the cost of the private medical 
care received on July 21, 2003, was not rendered in a medical 
emergency, and a prudent layperson would not have reasonably 
expected that delay in seeking an MRI would have been hazardous 
to life or health.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for medical 
services provided by Rowan Regional Medical Center and Romedical 
Care from July 1, 2003, to July 3, 2003, and from July 15, 2003, 
to July 18, 2003, have been met.  38 U.S.C.A. 
§§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 
17.121, 17.1000, 17.1001, 17.1002 (2009).

2.  The criteria for payment or reimbursement for an unauthorized 
MRI at Piedmont Radiological Associates on July 21, 2003, have 
not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With regard to the issue of entitlement to reimbursement for 
unauthorized medical expenses incurred at Rowan Regional Medical 
Center and Romedical Care from July 1, 2003, to July 3, 2003, and 
from July 15, 2003, to July 18, 2003, the Board is granting the 
Veteran's claims, and therefore, the benefit sought on appeal has 
been granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this case, no 
harm or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard, to the claim for entitlement to reimbursement for an 
unauthorized MRI at Piedmont Radiological Associates on July 21, 
2003, the Board observes that the claim is governed by the 
provisions of Chapter 17 of Title 38 of the United States Code.  
The law pertaining to the duty to notify and to assist and its 
implementing regulations are not applicable to such claims.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that 
such law is not controlling in these matters, the Board has 
reviewed the case for purposes of ascertaining that the Veteran 
has had a fair opportunity to present arguments and evidence in 
support of his claim for payment or reimbursement of medical 
expenses.

The Board notes that the relevant and probative evidence consists 
of evidence regarding the Veteran's entitlement to reimbursement 
or payment of the cost of private medical care.  That evidence, 
including the Veteran's private medical records, VA medical 
records, and testimony, is associated with the claims file.  
Moreover, the Veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the Veteran's 
appeal has been obtained.  Every possible avenue of assistance 
has been explored, and the Veteran has had ample notice of what 
might be required or helpful to establish his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).  Simply put, the record is complete 
regarding the claim for reimbursement or payment of the cost of 
private medical care and that matter is ready for appellate 
review.

In short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been met 
in this case.  There is no outstanding evidence, and this case 
does not turn on a medical question for which an opinion would be 
necessary.
LAW AND ANALYSIS

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.

Under 38 U.S.C.A. § 1728, the law provides that, to the extent 
allowable, payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by VA, or of any medical services not 
previously authorized including transportation may be paid on the 
basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were 
rendered to a veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; (2) 
For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-
connected disability; (3) For any disability of a 
veteran who has a total disability permanent in nature, 
resulting from a service-connected disability;(4) For 
any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical 
services for reasons set forth in 38 C.F.R. § 17.48(j); 
and

(b) Care and services not previously authorized were 
rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency 
services may be made only if all of the following conditions are 
met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work- related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and,

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

The Board notes that, during the pendency of the appeal, on 
October 10, 2008, S. 2162, designated as the Veterans' Mental 
Health and Other Care Improvements Act of 2008, was signed by the 
President.  This bill makes various changes to veterans' mental 
health care and also addresses other health care related matters.  
Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 
1725 and 1728 to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment of 
an "eligible" veteran furnished by a non-VA facility, if all of 
the pertinent criteria outlined above are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  
Additionally, this amendment added a provision, which essentially 
expands one of the criteria that defines the meaning of 
"emergency treatment" to include treatment rendered until such 
time as the veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of accepting 
such transfer; or . . . such time as a Department facility or 
other Federal facility accepts such transfer if: (I) at the time 
the veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and (II) 
the non-Department facility in which such medical care or 
services was furnished made and documented reasonable attempts to 
transfer the veteran to a Department facility or other Federal 
facility.  The Board will consider and apply the amended version 
of 38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

1.  Entitlement to reimbursement for unauthorized medical 
expenses incurred at Rowan Regional Medical Center and Romedical 
Care from July 1, 2003, to July 3, 2003, and from July 15, 2003, 
to July 18, 2003.


In this case, the Veteran is service-connected for the disability 
that led to the medical treatment that is subject to this appeal.  
In this regard, an October 2003 rating decision reflects that the 
Veteran is service-connected for right foot osteomyelitis 
secondary to hepatitis C effective from July 1, 2003.  He was 
assigned a 100 percent rating from July 1, 2003, to September 1, 
2003, for convalescence and was subsequently assigned a 60 
percent disability evaluation.  

The Veteran was provided treatment for his right foot at Rowan 
Regional Medical Center (hereinafter RRMC) from July 1, 2003, to 
July 3, 2003, and from July 15, 2003, to July 18, 2003.  It 
appears that the Veteran was initially seen at Romedical Care 
(hereinafter RC) on July 1, 2003, and was then directly admitted 
to RRMC for an irrigation and debridement (I&D) of his right foot 
due to an infection.  On July 15, 2003, he again presented to RC 
and was then admitted to RRMC on the same for another I&D because 
of persistent osteomyelitis of the right foot.  An April 2007 
statement of the case (SOC) indicated that the claims for private 
medical services rendered from July 1, 2003, to July 3, 2003, and 
from July 15, 2003, to July 18, 2003, were denied because they 
were scheduled admissions and VA facilities were feasibly 
available.

The Veteran asserts that he sought private treatment for his 
service-connected right foot because he believed VA medical care 
was not available to him until September 2003.  The Veteran 
testified during his hearing that he initially applied for health 
care benefits at the VAMC in Winston-Salem in September 2002.  
However, his first appointment was scheduled for September 2003.  
The Veteran began calling more frequently to try to get an 
earlier appointment around June or July 2003 due to a recurrent 
infection in his service-connected right foot.  The Veteran 
testified that a VA patient advocate advised him that the first 
available appointment was September 3, 2003.  The Veteran 
contacted a private physician, Dr. C. (initials used to protect 
the Veteran's privacy), and was seen on July 1, 2003.  During 
that appointment, the Veteran testified that Dr. C. told him that 
he needed an I&D operation due to his infected right foot that 
day or that there was otherwise a possibility he would lose his 
foot.  As a result, he was directly admitted to RRMC and 
underwent the I&D due to his concern of losing his foot.  The 
Veteran was told to come back for a follow-up appointment on July 
15, 2003, wherein it was determined that he needed another I&D 
because of the risk of losing his foot.  When asked if he was 
aware of the VAMC emergency room, the Veteran testified that 
before he went to see Dr. C., he called the VA emergency room and 
was told that if it was a medical emergency, to go to an 
emergency room, but not a VA emergency room.  

A May 2010 statement from a VA patient advocate confirms that the 
Veteran applied for VA outpatient medical care in September 2002 
and that his first primary care appointment was September 3, 
2003.  The patient advocate stated that the Veteran called her 
every month trying to get an earlier appointment because he was 
having many problems with his foot.  She indicated that no 
appointments were ever available at the times he called for 
earlier scheduling.  

After reviewing the evidence of record and resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the Veteran is entitled to reimbursement for the aforementioned 
medical treatment.  As reflected above, the Veteran received 
treatment in connection for an adjudicated service-connected 
disability.  38 C.F.R. § 17.120(a)(1).  As it appears that the 
claims were denied under 38 C.F.R. § 17.120(b) and (c), the Board 
will proceed to consideration of the matter under these 
provisions.  

The Board concludes that the care and services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  In this regard, the Veteran 
testified that he was informed by a physician that if he did not 
have the I&D procedures right away, he was at risk for losing his 
foot.  The July 1, 2003, to July 3, 2003, hospitalization 
admission record from RRMC reflected that the Veteran had been 
doing well until the prior Friday at which time he began 
experiencing increased swelling and redness in his right foot.  
He was noted to have had another infection, as the wound had 
opened and a marked amount of pus expressed from the foot.  The 
Veteran was then admitted for another I&D of the foot.  (The 
record indicates that the Veteran has undergone at least four I&D 
procedures since 1996).  An MRI scan revealed an osteomyelitis to 
the anterior portion of the talus and at the cuboid bone.  The 
Veteran was advised that he would probably have to do another 
I&D, which would be scheduled as an outpatient.  The July 15, 
2003, to July 18, 2003, hospitalization admission record from 
RRMC showed that the Veteran was admitted for another I&D and 
bony curetting and saucerization of the head of the talus and 
cuboid bones due to his persistent osteomyelitis of the right 
foot.  

It is not entirely clear whether the I&D on July 15, 2003, was a 
previously scheduled admission.  As previously noted, the Veteran 
was advised that he would probably require another I&D.  However, 
a March 2006 letter from Dr. C. indicated that at that point in 
time the Veteran was still at risk for losing his foot due to the 
persistent osteomyelitis.  He indicated that on July 1, 2003, the 
Veteran was a direct admit to the hospital for severe right foot 
pain with an open incision.  Dr. C. noted that the Veteran's foot 
continued to progressively worsen and that an MRI showed 
osteomyelitis.  He specifically stated that the Veteran could 
have lost his leg or suffered an even worse problem, such as 
losing his life.  The Veteran then had a second I&D on July 15, 
2003.  Accordingly, based on the Veteran's testimony that he 
feared losing his right foot and Dr. C's statement that he could 
have lost his leg or even his life without the surgeries on July 
1, 2003, and July 15, 2003, the Board concludes that the care and 
services were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.  38 C.F.R. 
§ 17.120(b).

Lastly, the Board concludes that VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.  
In this regard, the Veteran testified, and a VA patient advocate 
confirmed, that the Veteran had tried on at least a monthly basis 
to obtain care at a VA facility beginning in September 2002, but 
was repeatedly told that no appointments were available until 
September 2003.  Further, the Veteran testified that he contacted 
the VA emergency room before he ultimately decided to see Dr. C. 
and was told to go to a non-VA emergency room for a medical 
emergency.  The Board concludes that the Veteran believed VA 
facilities were not feasibly available and that an attempt to use 
them would have been refused because he was repeatedly told that 
no VA appointment was available until September 2003, despite his 
monthly attempts to seek VA treatment for his service-connected 
right foot.  38 C.F.R. § 17.120(c).

Accordingly, under the provisions of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120, the Veteran is entitled to reimbursement for 
unauthorized medical expenses incurred at Rowan Regional Medical 
Center and Romedical Care from July 1, 2003, to July 3, 2003, and 
from July 15, 2003, to July 18, 2003.  Therefore, a discussion of 
whether the Veteran is entitled to reimbursement under 38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1002 is not necessary.  


2.  Entitlement to reimbursement for an unauthorized MRI at 
Piedmont Radiological Associates on July 21, 2003.


A July 21, 2003, MRI report of the Veteran's right foot provided 
indications of pain and infection.  The Board observes that the 
MRI was administered in connection with the Veteran's service-
connected right foot.  38 C.F.R. § 17.120(a).  However, there is 
no indication that the MRI was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  Importantly, the record does not show that the Veteran 
presented or was referred for the MRI in an emergent manner.  
Unlike his previous visits on July 1, 2003, and July 15, 2003, 
there is no indication that the Veteran required immediate 
surgery or was otherwise in need of an emergent MRI, where delay 
would have been hazardous to life or health.  In fact, it appears 
that the MRI was a previously scheduled follow-up appointment.  
Accordingly, as 38 C.F.R. § 17.120(b) is not met, the Veteran is 
not entitled to reimbursement under the provisions of 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120.

After considering the Veteran's claim under 38 U.S.C.A. § 1725, 
the Board also finds that the Veteran is not entitled to 
reimbursement under these provisions.  The evidence of record 
does not indicate that the claim for payment or reimbursement for 
the July 21, 2003, MRI was for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.  38 C.F.R. § 17.1002(b).  The provisions of 38 
C.F.R. § 17.1002(b) indicate that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity that a prudent lay person who 
possesses an average knowledge of health and medicine would 
reasonably expect the absence of immediate medical attention to 
result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  
However, as previously discussed, there is no indication that the 
Veteran had such an emergency medical condition on July 21, 2003.  
Indeed, the evidence does not show that he presented or was 
referred for the MRI in an emergent manner.  Unlike his previous 
visits on July 1, 2003, and July 15, 2003, the Veteran did not 
require immediate surgery or and was not otherwise in need of an 
emergent MRI.  In fact, it appears that the MRI was a previously 
scheduled follow-up appointment.  Accordingly, as 38 C.F.R. 
§ 17.1002(b) is not met, the Veteran is not entitled to 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002.

There is no need for further discussion of whether the Veteran 
meets any of the other criteria, as the failure to meet one of 
them precludes payment or reimbursement.  The provisions in 38 
C.F.R. § 17.1002 are conjunctive, not disjunctive. See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" 
in a statutory provision meant that all of the conditions listed 
in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned).

While the Board is sympathetic toward the Veteran, it is bound by 
the law, and this decision is dictated by the relevant statutes 
and regulations.  The Board observes that "no equities, no 
matter how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)).



ORDER

Entitlement to reimbursement for unauthorized medical expenses 
incurred at Rowan Regional Medical Center and Romedical Care from 
July 1, 2003, to July 3, 2003, and from July 15, 2003, to July 
18, 2003, is granted.

Entitlement to reimbursement for an unauthorized MRI at Piedmont 
Radiological Associates on July 21, 2003, is denied.



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


